The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to Applicant’s submission filed on 8 March 2019.   
Claims 1-20 are pending.
Claims 1-20 are allowed.



Allowable Subject Matter
Claims 1-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for allowance: 

Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “performing, by the at least one graph convolutional layer and for each respective node in a set of nodes from the nodes in the graph: selecting one type of motif from multiple types of motifs; selecting neighboring nodes in the graph that are connected to the respective node through one or more motifs of the type of motif, determining a new attribute for the respective node based on attributes of the selected neighboring nodes; and outputting information indicative of the new attribute for the respective node; and classifying an entity in the set of entities or determining a connection between two entities in the set of entities, based on information outputted by a graph convolutional layer of the graph convolutional neural network model”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims 2, 5-9, 25, which include all the limitations of the independent claim 1, also have no art rejection.
Claim 11 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “… for each respective node in a set of nodes from the nodes of the graph: select one type of motif from multiple types of motifs; select neighboring nodes in the graph that are connected to the respective node through one or more motifs of the type of motif, determine a new attribute for the respective node based on attributes of the selected neighboring nodes; and output information indicative of the new attribute for the respective node; and a fully-connected layer or a softmax engine configured to make an inference regarding the set of entities based on information outputted by a layer of the one or more layers”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claim 12, 15-19, 26, which include all the limitations of the independent claim 11, also have no art rejection.
Claim 15 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “performing, by the at least one graph convolutional layer and for each respective node in a set of nodes from the nodes in the graph: selecting one type of motif from multiple types of motifs; selecting neighboring nodes in the graph that are connected to the respective node through one or more motifs of the type of motif, determining a new attribute for the respective node based on attributes of the selected neighboring nodes; and outputting information indicative of the new attribute for the respective node; and determining, based on the information outputted by a graph convolutional layer of the graph convolutional neural network model, that two user sessions in the set of user sessions are associated with a common user”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims, which include all the limitations of the independent claims, also has no art rejection.
The followings are references closest to the invention claimed:
Ahmed, et al., “Graphlet decomposition; framework, algorithms, and applications”, Knowl Inf Syst (2017) 50:689-722 [hereafter Ahmed] shows decomposing graphs into graphlet. However, Ahmed does not show determining new attribute of graph nodes based on neighboring nodes of motif types, and classifying with graph convolutional neural network.  
Abu-El-Haija, et al., “N-GCN: Multi-scale graph convolution for semi-supervised node classification”, arXiv:1802.08888v1 [cs.LG] 24 Feb 2018 [hereafter Abu-El-Haija] shows graph convolutional networks. However, Abu-El-Haija does not show determining new attribute of graph nodes based on neighboring nodes of motif types, and classifying with convolutional neural network.  
Sarajilic et al., “Graphlet-based characterization of direct network”, Scientific Reports, 13 Oct.2016 [hereafter Sarajilic] shows analyzing graphs using graphlet. However, Sarajilic does not show determining new attribute of graph nodes based on neighboring nodes of motif types, and classifying with convolutional neural network.  
Ravasz, et al., “Hierarchical organization in complex networks”, Physical Review E 67, 026112 (2003) [hereafter Ravasz] shows decomposing large networks hierarchically. However, Ravasz does not show determining new attribute of graph nodes based on neighboring nodes of motif types, and classifying with convolutional neural network.  
Rossi, et al., US-PGPUB NO.20190130264A1 [hereafter Rossi] shows learning with deep graphs. However, Rossi does not show determining new attribute of graph nodes based on neighboring nodes of motif types, and classifying with convolutional neural network.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128